Exhibit 10.1

 

FORM OF

 

EXECUTIVE NON-QUALIFIED STOCK OPTION AGREEMENT FOR EXCHANGED OPTION GRANTS

 

ENERNOC, INC.

 

AGREEMENT made as of the 21st day of January 2009, between EnerNOC, Inc. (the
“Company”), a Delaware corporation,                            and
                               (the “Participant”).

 

WHEREAS, in connection with the Company’s offer to exchange certain eligible
option grants for new option grants, the Company desires to grant to the
Participant an Option to purchase shares of its common stock, $.001 par value
per share (the “Shares”), under and for the purposes set forth in the Company’s
2007 Employee, Director and Consultant Stock Plan (the “Plan”);

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and

 

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be a Non-Qualified Option.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.                                       GRANT OF OPTION.

 

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of                                Shares, on the
terms and conditions and subject to all the limitations set forth herein, under
United States securities and tax laws, and in the Plan, which is incorporated
herein by reference.  The Participant acknowledges receipt of a copy of the
Plan.

 

2.                                       PURCHASE PRICE.

 

The purchase price of the Shares covered by the Option shall be $11.47 per
Share, subject to adjustment, as provided in the Plan, in the event of a stock
split, reverse stock split or other events affecting the holders of Shares after
the date hereof (the “Purchase Price”).  Payment shall be made in accordance
with Paragraph 9 of the Plan.

 

3.                                       EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as follows:

 

--------------------------------------------------------------------------------


 

January 21, 2010:

 

            Shares

 

 

 

On the first day of each
calendar month following
January 21, 2010:

 

An additional 2.0833% of the Shares rounded down to the nearest whole share

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

 

Notwithstanding the foregoing, in the event of a Change of Control (as defined
below),     % of the Shares which would have vested in each vesting installment
remaining under this Option will be vested for purposes of Section 24(B) of the
Plan unless this Option has otherwise expired or been terminated pursuant to its
terms or the terms of the Plan.

 

Change of Control means the occurrence of any of the following events:

 

(i)                                   Ownership.  Any “Person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose the Company or its Affiliates or
any employee benefit plan of the Company) pursuant to a transaction or a series
of related transactions which the Board of Directors does not approve; or

 

(ii)                                Merger/Sale of Assets.  A merger or
consolidation of the Company whether or not approved by the Board of Directors,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) at least 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets; or

 

(iii)                             Change in Board Composition.  A change in the
composition of the Board of Directors, as a result of which fewer than a
majority of the directors are Incumbent Directors.  “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of [insert grant
date], or (B) are elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

2

--------------------------------------------------------------------------------


 

4.                                       TERM OF OPTION.

 

This Option shall terminate five years from the date of this Agreement, but
shall be subject to earlier termination as provided herein or in the Plan.

 

If the Participant ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than the death or Disability of
the Participant or termination of the Participant for “cause”, the Option may be
exercised, if it has not previously terminated, within three months after the
date the Participant ceases to be an employee, director or consultant of the
Company or an Affiliate, or within the originally prescribed term of the Option,
whichever is earlier, but may not be exercised thereafter.  In such event, the
Option shall be exercisable only to the extent that the Option has become
exercisable and is in effect at the date of such cessation of service.

 

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the termination of service, the Participant or
the Participant’s Survivors may exercise the Option within one year after the
date of the Participant’s termination of service, but in no event after the date
of expiration of the term of the Option.

 

In the event the Participant’s service is terminated by the Company or an
Affiliate for “cause”, the Participant’s right to exercise any unexercised
portion of this Option shall cease immediately as of the time the Participant is
notified his or her service is terminated for “cause,” and this Option shall
thereupon terminate.  Notwithstanding anything herein to the contrary, if
subsequent to the Participant’s termination, but prior to the exercise of the
Option, the Board of Directors of the Company determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute “cause,” then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.

 

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination of service or, if earlier, within the term originally
prescribed by the Option.  In such event, the Option shall be exercisable:

 

(a)                                  to the extent that the Option has become
exercisable but has not been exercised as of the date of Disability; and

 

(b)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
Disability of any additional vesting rights that would have accrued on the next
vesting date had the Participant not become Disabled.  The proration shall be
based upon the number of days accrued in the current vesting period prior to the
date of Disability.

 

In the event of the death of the Participant while an employee, director or
consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, within the originally prescribed term of the
Option.  In such event, the Option shall be exercisable:

 

3

--------------------------------------------------------------------------------


 

(x)                                   to the extent that the Option has become
exercisable but has not been exercised as of the date of death; and

 

(y)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
death of any additional vesting rights that would have accrued on the next
vesting date had the Participant not died.  The proration shall be based upon
the number of days accrued in the current vesting period prior to the
Participant’s date of death.

 

5.                                       METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto.  Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option.  Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan.  The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws).  The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Participant and if the Participant shall so request in the
notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option.  In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option.  All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.

 

6.                                       PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

7.                                       NON-ASSIGNABILITY.

 

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  Except as provided above in this
paragraph, the Option shall be exercisable, during the Participant’s lifetime,
only by the Participant (or, in the event of legal incapacity or incompetency,
by the Participant’s guardian or representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
the Option or of any rights granted hereunder contrary to

 

4

--------------------------------------------------------------------------------


 

the provisions of this Section 7, or the levy of any attachment or similar
process upon the Option shall be null and void.

 

8.                                       NO RIGHTS AS STOCKHOLDER UNTIL
EXERCISE.

 

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant.  Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

 

9.                                       ADJUSTMENTS.

 

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference; provided,
however, that in the event of a Change of Control (as defined in Section 3
above)               % of the Shares which would have vested in each vesting
installment remaining under this Option will be vested for purposes of
Section 24(B) of the Plan.

 

10.                                 TAXES.

 

The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement.  The Participant acknowledges that
any income or other taxes due from him or her with respect to this Option or the
Shares issuable pursuant to this Option shall be the Participant’s
responsibility.

 

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option.  The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.

 

11.                                 PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

(a)                                  The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own

 

5

--------------------------------------------------------------------------------


 

respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the 1933 Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).

 

12.                                 RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1                           The Participant agrees that in the event the
Company proposes to offer for sale to the public any of its equity securities
and such Participant is requested by the Company and any underwriter engaged by
the Company in connection with such offering to sign an agreement restricting
the sale or other transfer of Shares, then it will promptly sign such agreement
and will not transfer, whether in privately negotiated transactions or to the
public in open market transactions or otherwise, any Shares or other securities
of the Company held by him or her during such period as is determined by the
Company and the underwriters, not to exceed 180 days following the closing of
the offering, plus such additional period of time as may be required to comply
with Marketplace Rule 2711 of the National Association of Securities
Dealers, Inc. or similar rules thereto (such period, the “Lock-Up Period”). 
Such agreement shall be in writing and in form and substance reasonably
satisfactory to the Company and such underwriter and pursuant to customary and
prevailing terms and conditions.  Notwithstanding whether the Participant has
signed such an agreement, the Company may impose stop-transfer instructions with
respect to the Shares or other securities of the Company subject to the
foregoing restrictions until the end of the Lock-Up Period.

 

12.2                           The Participant acknowledges and agrees that
neither the Company, its shareholders nor its directors and officers, has any
duty or obligation to disclose to the Participant any material information
regarding the business of the Company or affecting the value of the Shares
before, at the time of, or following a termination of the employment of the
Participant by the Company, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.

 

6

--------------------------------------------------------------------------------


 

13.                                 NO OBLIGATION TO MAINTAIN RELATIONSHIP.

 

The Company is not by the Plan or this Option obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate. The Participant acknowledges: (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and
(vi) that the Option is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

14.                                 NOTICES.

 

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

 

If to the Company:

 

 

EnerNOC, Inc.

 

Attn: Chief Financial Officer

 

75 Federal Street, Suite 300

 

Boston, MA 02110

 

If to the Participant:

 

 

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

15.                                 GOVERNING LAW.

 

This Agreement shall be construed and enforced in accordance with the law of the
Commonwealth of Massachusetts without giving effect to the conflict of law
principles thereof. For the purpose of litigating any dispute that arises under
this Agreement, the parties hereby consent to exclusive jurisdiction in the
State of Massachusetts and agree that such litigation shall

 

7

--------------------------------------------------------------------------------


 

be conducted in the courts of Suffolk County, Massachusetts or the federal
courts of the United States for the District of Massachusetts.

 

16.                                 BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

17.                                 ENTIRE AGREEMENT.

 

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

 

18.                                 MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

19.                                 WAIVERS AND CONSENTS.

 

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

20.                                 DATA PRIVACY.

 

By entering into this Agreement, the Participant: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have with respect
to such information; and (iii) authorizes the Company and each Affiliate to
store and transmit such information in electronic form.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the day and year first above written.

 

 

ENERNOC, INC.

 

 

 

By:

 

 

 

Name

 

 

Title

 

 

 

 

 

Participant

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF EXERCISE OF NON-QUALIFIED STOCK OPTION

 

TO:                            EnerNOC, Inc.

 

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

 

Ladies and Gentlemen:

 

I hereby exercise my Non-Qualified Stock Option to purchase                   
shares (the “Shares”) of the common stock, $.001 par value, of EnerNOC, Inc.
(the “Company”), at the exercise price of $                  per share, pursuant
to and subject to the terms of that certain Non-Qualified Stock Option Agreement
between the undersigned and the Company dated January 21, 2009.

 

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

 

I am paying the option exercise price for the Shares as follows:

 

 

Please issue the Shares (check one):

 

o to me; or

 

o to me and                                                         , as joint
tenants with right of survivorship,

 

at the following address:

 

 

 

A-1

--------------------------------------------------------------------------------


 

My mailing address for shareholder communications, if different from the address
listed above, is:

 

 

 

 

Very truly yours,

 

 

 

 

 

Participant (signature)

 

 

 

 

 

Print Name

 

 

 

 

 

Date

 

 

 

 

 

Social Security Number

 

A-2

--------------------------------------------------------------------------------